Attachment to Advisory Action

	Applicants’ amendment filed on 12/7/2020 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
Regarding further consideration, claim 1 has been amended to recite the limitation of previous claims 18 and 12, while claim 16 had been written in independent form to contain the limitations of claims 1 and 19. In the Office Action mailed 9/18/2020, claim 18 was rejected using Endo in view of Hwang et al, while claim 16 was rejected using Endo in view of Tsai et al. Thus, in light of the new combination of references applicable against the present claims, the rejection of record would have to be reformatted addressing the new combination of references applicable against the independent claims. Further, the rejection of claims 3-5, 7, 9 and 20-22 depending from claim 1 would also have to be reformatted addressing the new grounds of rejection. Therefore, the amendment would require further consideration. 

	It is noted that the subject matter recited in claim 1 has been further narrowed from that presented at the time of the Final Action. Specifically, claim 1 has been amended to recite that CY1 and CY2 are selected from a benzene group, a naphthalene group, an indene group, an indole group, a benzofuran group, a benzothiophene group, a fluorene group, a carbazole group, a dibenzofuran group, and a dibenzothiophene group. It is the Examiner’s position that this is a new issue since these are new limitations from the Specification.  Therefore, the amendment would require further consideration and/or search.

	It is noted that were the Amendment entered, the amendments to the claim would overcome the 35 U.S.C. 112 rejections set forth in the previous Office Action.

	Furthermore, it is noted that were the amendment entered, claims 1, 3-5, 7, 9, and 20-22 would be rejectable over the combination of references Endo in view of Hwang et al, while claim 16 is rejectable over the combination of the references Endo in view of Tsai et al.

Were the Amendment entered, Applicants’ arguments would not be found to be persuasive for the reasons set forth below.

Applicants argue that claim 1 is non-obvious over Endo given that one of ordinary skill in the art would lack the motivation to select a TADF emitter compound of Formula as recited in amended claim 1 given that the reference discloses emitter compounds that include at least one aromatic heterocyclic group that is bonded to N in the indolocarbazole skeleton such those disclosed by the reference as compound of Formulas (3) to (8) at Paragraph [0048] of the reference. However, it is noted that Applicants’ argument was addressed in Paragraph 22 of the Final Office Action mailed on 9/18/2020. Specifically, Paragraph [0034] discloses that the bonding of the aromatic heterocyclic group to the nitrogen in the indolocarbazole is a preferred embodiment and a fair reading of the reference reveals that the reference does not require the bonding of the aromatic heterocyclic group to the nitrogen to the indolocarbazole. To that end it is noted that “nonpreferred disclosures can be used. A nonpreferred portion of a reference In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).

As evidence of their position, Applicants point to Formula (2), where the emitter compound has a single bond between the aromatic heterocyclic group that is bonded to the N in the indolocarbazole skeleton.  However, as discussed in Paragraph 20 of the Final Office Action, Formula (20) of the reference is but one embodiment and as set forth in the previous Office Action, the reference discloses that the group Ar is benzene, triazine or group produced by linking a plurality of these aromatic rings linked together, i.e. 2 to 7 such aromatic rings linked together. Such ring systems are exemplified by phenyltriazine and diphenyltriazine. Given that the reference discloses 2 to 7 linked aromatic groups as well as phenyl triazine and diphenyl triazine, the disclosure of the reference encompasses triphenyl triazine. Thus, the Examiner’s position remains that the disclosure of the reference encompasses compounds comprising a triphenyl triazine ring system bonded to the nitrogen atom of the indolocarbazole. To that end it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that one of ordinary skill in the art would find no motivation to modify Endo in view of Hwang to derive an emitter compound of claim 1 instead of selecting one of 987 emitter compounds in Endo. However, as discussed in Paragraph 21 of the Final Office Action, it is the Examiner’s position absent evidence to the contrary that it would have been obvious for one of ordinary skill in the art to select any of the substituents for the emitter compound 

Applicants argue that in contrast to Endo, where the group Li is a single bond between the aromatic heterocyclic group and the nitrogen atom of the indolocarbazole skeleton, instant claim 1 recites the compound of Formulas 1 as R1-(D2)d1-D1-(L1)a1-A, where the bridging group L1 is “a benzene group or a substituted benzene group…”. However, it is noted that as discussed above the reference discloses that the group Ar corresponding to the recited group L1 is benzene, triazine or group produced by linking a plurality of these aromatic rings linked together, i.e. 2 to 7 such aromatic rings linked together. Thus, the reference discloses a compound where the recited group L1 is benzene.

/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767